Citation Nr: 1200384	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  03-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1944 to November 1945, and who died in November 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2005, November 2007, and in February 2010, the case was remanded for additional development and to satisfy notice requirements.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the outset, the Board recognizes that the appellant is of advanced age, that the claim has been pending since 2002, and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

In March 2010, the appellant indicated that there might be outstanding treatment records that would be potentially pertinent to her claim of service connection for the cause of the Veteran's death, and specifically identified the North Central Medical Center as a source of information.  She also provided a VA Form 21-4142, "Authorization and Consent to Release Information to [VA]," for that information.  Based upon the foregoing, and pursuant to 38 U.S.C.A. § 3.159(c)(1), the RO/AMC contacted the North Central Medical Center to obtain any and all treatment records that they might have for the Veteran.  See August 2010 request letter.  In August 2010, the Medical Center of McKinney responded to that request and advised VA that a copy of the Veteran's death certificate and a Proof of Executorship from the appellant was needed in order for them to complete the request.  Such information was provided to the Medical Center of McKinney in September 2010, while an additional request for treatment records was addressed to the North Central Medical Center in November 2010.  

In November 2010, the Medical Center of McKinney responded that they could not forward confidential records without proper authorization, and indicated that inadequate authorizations had been provided with VA's request for treatment records.

In January 2011, an individual at the RO/AMC contacted the "Release of Records Department" at North Central Medical Center for clarification.  That office explained that both North Central Medical Center and the Medical Center of McKinney were serviced at one central location for medical records.  They further confirmed that records were available for the Veteran from both facilities, and indicated they would forward the Veteran's treatment records to VA "no later than Jan. 12, 2011."  See January 2011 report of contact.  

The Board has conducted a close review of the Veteran's claims file; it does not show that any treatment records from North Central Medical Center and/or the Medical Center of McKinney have been associated with the record.  Under 38 C.F.R. § 3.159(c)(1), VA "will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency . . . Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request . . . If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source." 

Here, as the custodian of records for North Central Medical Center and the Medical Center of McKinney has indicated that they are in possession of treatment records for the Veteran and that they are willing to provide that information with a proper authorization for the release of that information, this claim must be remanded for such development.  Significantly, it does not appear from the record that any follow-up was conducted to ensure that treatment records for North Central Medical Center and the Medical Center of McKinney were received in accordance with what was discussed during the January 2011 telephone conversation.  [The Board also notes, as an incidental matter, that in the October 2011 supplemental statement of the case (SSOC), it is listed in the evidence that a second request for treatment records was mailed to the North Central Medical Center in November 2010, without any response.  In light of the foregoing chain of events, it is clear that such information is incorrect.]  The Board reminds that if VA receives information showing that subsequent requests to a custodian of records not in the custody of a Federal department or agency could result in obtaining the records sought, then "reasonable efforts" to obtain such information will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  

The appellant is also advised that while VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, it is ultimately her responsibility to ensure that the records are received if the RO/AMC is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO must review the prior correspondences received from the Medical Center of McKinney in August 2010 and in November 2010, to determine what documentation/ information is needed in order for that facility to release the Veteran's treatment records to VA.  If any documents and/or signatures from the appellant are needed to complete this request, such information should be forwarded to her for her execution and/or elicited from her.  After the appellant has been afforded an appropriate amount of time to respond, the appropriate procedures to obtain the Veteran's treatment records from the North Central Medical Center and the Medical Center of McKinney should be followed.

If the RO is unable to obtain any pertinent evidence identified by the appellant, she and her representative should be so advised, and asked to submit any such outstanding evidence they are able to secure.  See 38 C.F.R. § 3.159(e).

2. 	The RO should ensure that the development sought above is completed, review the entire record (and arrange for any further development suggested), and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

